OPINION — AG — ** IMPEACHMENT — BOARD OF EQUALIZATION MEMBERS ** (1) EACH MEMBER OF THE STATE BOARD OF EQUALIZATION, EXCEPT THE PRESIDENT OF THE STATE BOARD OF AGRICULTURE, MAY BE SUBJECT TO IMPEACHMENT PROCEEDINGS UNDER ARTICLE VIII, SECTION 1, IN THE EVENT OF CONDUCT FOUND TO CONSTITUTE TO WILFUL (WILLFUL) NEGLECT OF DUTY. (2) THE PRESIDENT OF THE BOARD OF AGRICULTURE MAY BE SUBJECT TO REMOVAL FROM OFFICE PURSUANT TO GRAND JURY ACCUSATION RETURNED FROM 21 Ohio St. 1181 [21-1181], FOR WILFUL NEGLECT OF DUTY; OR OUSTER FROM OFFICE BY ACTION BROUGHT BY THE ATTORNEY GENERAL PURSUANT TO 51 Ohio St. 91 [51-91], ET SEQ., FOR WILFUL FAILURE OR NEGLECT TO DILIGENTLY AND FAITHFULLY PERFORM THE DUTIES OF HIS OFFICE. (3) ALL MEMBERS OF THE STATE BOARD OF EQUALIZATION MAY BE SUBJECT TO PROSECUTION FOR VIOLATING THAT PORTION OF THEIR RESPECTIVE CONSTITUTIONAL OATHS OF OFFICE SWEARING TO FAITHFULLY DISCHARGE THEIR DUTIES TO THE BEST OF THEIR ABILITIES, AND UPON CONVICTION IN A COURT OF COMPETENT JURISDICTION, QUO WARRANTO PROCEEDINGS MAY LIE TO DETERMINE THE FACTUM OF VACANCIES IN OFFICE ARISING BY VIRTUE OF SUCH CONVICTIONS. (4) MEMBERS OF THE STATE BOARD OF EQUALIZATION VOTING IN FAVOR OF AN ACTION OF THE BOARD CONSTITUTING A DELIBERATE REFUSAL TO OBEY AN ORDER OF THE OKLAHOMA SUPREME COURT MAY BE SUBJECT TO CONTEMPT PROCEEDINGS. (5) WHETHER THERE ARE OR MAY BE PROPER FACTUAL GROUNDS TO JUSTIFY ANY OF THE AFOREMENTIONED REMEDIES IN THE EVENT OF A REFUSAL BY A MAJORITY OF THE MEMBERS OF THE STATE BOARD OF EQUALIZATION TO ESTIMATE AND CERTIFY REVENUES IN ACCORDANCE WITH ARTICLE X, SECTION 23, IS A QUESTION OF FACT. NO SUCH DETERMINATION IS ATTEMPTED IN THIS OPINION. ********** (REMOVAL FROM OFFICE, IMPEACHMENT, OUSTER, CRIMINAL PROCEDURE, MANDATORY DUTIES, FINANCIAL, APPROPRIATION, CONSTITUTIONAL PROVISIONS, OATH OF OFFICE, GOVERNOR, FISCAL, APPROVAL, STATE OFFICERS, STATE OFFICIALS, ELECTED OFFICERS) CITE: 2 Ohio St. 2-1 [2-2-1], 2 Ohio St. 2-3 [2-2-3], 22 Ohio St. 1181 [22-1181], 51 Ohio St. 92 [51-92], 51 Ohio St. 93 [51-93], 51 Ohio St. 94 [51-94], ARTICLE VIII, SECTION 1, ARTICLE IX, SECTION 16, ARTICLE X, SECTION 21, ARTICLE X, SECTION 23, ARTICLE XV, SECTION 1, ARTICLE XV, SECTION 2 (FLOYD W. TAYLOR)